Case: 12-12479     Date Filed: 02/22/2013    Page: 1 of 3

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-12479
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 6:11-cr-00404-JA-GJK-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

LAVELL DASHAN BROWN,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (February 22, 2013)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Appellant Lavell Brown appeals his conviction on one count of conspiracy

to distribute and possess with intent to distribute marijuana, in violation of 21
               Case: 12-12479      Date Filed: 02/22/2013     Page: 2 of 3

U.S.C. § 846. On appeal, he argues that on cross-examination the prosecutor

violated the Federal Rules of Evidence by questioning him concerning his prior

felony convictions, and this resulted in an unfair trial.

       We normally review for abuse of discretion a decision to admit evidence of

prior convictions. United States v. Pritchard, 973 F.2d 905, 908 (11th Cir. 1992).

However, if an argument is not raised before the district court, we review for plain

error only. United States v. Bacon, 598 F.3d 772, 777 (11th Cir. 2010). The party

challenging the error has the burden of demonstrating plain error on appeal. Id.

Under plain error review, we will reverse only if the defendant establishes that:

(1) there is an error; (2) the error is plain or obvious; (3) the error affects his

substantial rights; and (4) the error seriously affects the fairness, integrity, or

public reputation of a judicial proceeding. Id.

       A felony conviction less than 10 years old “must be admitted in a criminal

case in which the witness is a defendant, if the probative value of the evidence

outweighs its prejudicial effect to that defendant.” Fed. R. Evid. 609(a)(1)(B).

       Given the plain meaning of Rule 609, we conclude that no error resulted

from the introduction of the prior felony convictions. Brown has failed to show

that the convictions were more than 10 years old or that the probative value of the

evidence did not outweigh the prejudicial effect.




                                             2
              Case: 12-12479     Date Filed: 02/22/2013   Page: 3 of 3

      Brown has not demonstrated plain error because he has failed to cite to a

single case establishing that the questions asked by the prosecutor on cross-

examination were improper. Finally, even if plain error did occur, the error did not

affect Brown’s substantial rights because of the overwhelming evidence against

him at trial. See United State v. Lacayo, 758 F.2d 1559, 1565-66 (11th Cir. 1985).

In this case, a witness testified directly that he had an agreement with Brown to

receive marijuana through the mail. Brown did not dispute that the packages were

delivered to his home, and that he personally received at least one of the packages.

Brown also did not dispute that he gave to a member of the drug distribution ring a

note with his address and the name “Richard Grant” in order to receive the

packages. Additionally, Brown did not contest his three prior felony convictions,

including one for drugs. Accordingly, we affirm Brown’s conviction.

      AFFIRMED.




                                          3